DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the “applicator holder is hermetically pressed against the inner rim”, however it is unclear as to how such a feature is possible when the applicator holder has radial openings traversing through it (as stated in claim 1). It is believed that applicant meant that an imperforate surface of the applicator holder contacts the inner rim in such a manner that the imperforate surface and the inner rim are pressed together in a hermetic manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hicks (US20190344205A1).
As to claim 1, Hicks discloses a swimming pool filter cartridge washer (abstract, which is capable of cleaning a roller type applicator) comprising: a lid (Fig.1 ref 115); a housing (Fig.1 ref 105); a water inlet valve (Fig.1 ref 140); a base (Fig.1 ref 120, which includes ref 125 & 155); a plurality of radial openings (Fig.1 ref 160); a central axis (see claim 1, also Fig.1 region where ref 155 is located); the base comprising a platform (better seen in Fig.2 refs 120/125) and an application holder (Fig.1 ref 155); the lid, housing, and base are concentrically positioned along the central axis; the application holder being concentrically connected to the platform (see Figs.1-2); the plurality of radial openings laterally transverse through the application holder (see Fig.1) and is in fluid communication with a water inlet valve (see Fig.1 refs 210 & 215 also ref 149/150) ; the water inlet valve is disposed on a lateral side of the housing (see Figs.1 & 3 through ref 149); the lid and base are positioned opposite to each other (Fig.1); the lid and platform are threadedly attached to the housing [0040]; and the holder is encircled by the housing (see Fig.1).
As to claim 2, Hicks teaches the apparatus of claim 1, wherein the lid comprises an inner rim (see Fig.1 ref 116 & [0041], recessed portion defining a rim), a lateral wall (see Fig.1 ref 115, top portion perpendicular to ref 105), and a top connector lip (Fig.1 ref 115, the threaded portion which overlaps onto ref 105); the inner rim and connector lip are perpendicular to each other and oppositely positioned to each other about the lateral wall (see Fig.1); the connector lip is connected perimetrically to the lateral wall (see Fig.1); also the inner rim is perimetrically connected within the later wall (see Fig.1 the recessed portion defining a dimpled region with a differing thickness/height thus a perimeter of said region is defined by the recessed portion). 
As to claim 6-7, Hicks teaches the apparatus of claim 1 further comprising: a channel (Fig.1 interior of ref 155) that concentrically traverses along the applicator holder and platform; the plurality of radial openings laterally transverse into the channel through the applicator holder (see Fig.2 refs 160 traverse into ref 155) and are equally spaced along the applicator holder [0041 & 0045].
As to claim 8, Hicks teaches the apparatus of claim 6 further comprising: a third opening delineated within the applicator holder (see Fig.2 bottom opening of ref 155 which fits into the base); and a fourth opening (Fig.2 see refs 127 or 137) delineated within the platform. 
As to claim 9, Hicks teaches the apparatus of claim 1 further comprising: a first opening, third opening adjacent to the first opening, and fourth opening with the same diameter (see Fig.1 any two adjacent refs 160 and another of ref 160 or alternatively ref 210); a second opening larger than the first opening (see any of Fig.1 refs 215, Fig.2 space between spokes refs 125 or 135, Fig.2 opening in which ref 155 fits, or Fig.2 opening of ref 150).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US20190344205A1) as applied to claim 2 above, and further in view of Wright (US3897797A), Leblond (US20020166578A1) and evidentiary references Fahy (US20130276836A1) and Burke (US20180147883A1).
As to claim 3, Hicks teaches the apparatus of claim 2, wherein the connector lip is threadedly attached to the housing (see Fig.1). The applicator holder is secured into the rim [0041], which one of ordinary skill in the art would reasonably expect to hermetically pressed. However, assuming arguendo that such a feature is not present, it would have been obvious in light of the teachings of Wright and Leblond. 
Wright discloses an art related cleaning apparatus for cleaning tubular elements (see Fig.1 & abstract), wherein it is known to supply a lid with a grooved opening (see Fig.1 ref 32) in order to reduce the mass (Col.3 lines 10-20). Reducing a weight of a lid makes the lid easier to manage for a user. Leblond teaches an art related apparatus for cleaning tubular elements such as filters and rollers (see Fig.3 [0045]), wherein it known to supply seal (Fig.2 ref 56) to a shaft, which holds the roller, to provide a water-tight seal between the cover and the shaft [0046]. One of ordinary skill in the art realizes the seal also prevents water for escaping the container from the where the shaft is located.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hicks to provide the shaft within a hole of the lid instead of the recess in order to reduce the mass/weight of the lid and make it easier for an operator to manage. Furthermore, since the hole now provides an opening at the top of the lid, one of ordinary skill in the art would be motivated to seal such an opening (Leblond [0046]) in order to prevent any splashing, spillage, or mess due to water exiting such hole. Assuming arguendo that the hole now makes Modified Hicks not have an inner rim that is different from the lateral wall, the following explanation is provided. One of ordinary skill in the art would not reasonably expect that the shape of the lid would provide any unpredictable results. As the function and purpose of the lid is to close the container, so long as the lid is capable of closing the container the shape of the lid is understood to be a design choice that a skilled artisan could make (see MPEP 2144.04). Furthermore, such designs for endcaps/lids are known in the art, see evidentiary references Fahy (Figs.1-15 ref 3 and [0108]) & Burke (Fig.3 refs 120/130) in which shape of the lid/cap is not ascribed to any unexpected result. Thus, one of ordinary skill in the art would have found such a shape to also be obvious in view prior designs selectable by a skilled artisan.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US20190344205A1) as applied to claim 2 above, and further in view of Wright (US3897797A) and evidentiary references Fahy (US20130276836A1) and Burke (US20180147883A1).
As to claim 4, Hicks teaches the apparatus of claim 2, further comprising: a second opening provided by the lateral wall and the connector lip (see Fig.1 the opening to the housing ref 105 provided by the lid). Hicks does not teach a first opening; however, such a feature would have been obvious in light of the teachings of Wright. 
Wright discloses an art related cleaning apparatus for cleaning tubular elements (see Fig.1 & abstract), wherein it is known to supply a lid with a grooved opening (see Fig.1 ref 32) in order to reduce the mass (Col.3 lines 10-20). Reducing a weight of a lid makes the lid easier to manage for a user. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hicks to provide the shaft within a hole of the lid instead of the recess in order to reduce the mass/weight of the lid and make it easier for an operator to manage. Assuming arguendo that the hole now makes Modified Hicks not have an inner rim that is different from the lateral wall, the following explanation is provided. One of ordinary skill in the art would not reasonably expect that the shape of the lid would provide any unpredictable results. As the function and purpose of the lid is to close the container, so long as the lid is capable of closing the container the shape of the lid is understood to be a design choice that a skilled artisan could make (see MPEP 2144.04). Furthermore, such designs for endcaps/lids are known in the art, see evidentiary references Fahy (Figs.1-15 ref 3 and [0108]) & Burke (Fig.3 refs 120/130) in which shape of the lid/cap is not ascribed to any unexpected result. Thus, one of ordinary skill in the art would have found such a shape to also be obvious in view prior designs selectable by a skilled artisan.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US20190344205A1) as applied to claim 1 above, and further in view of Ciaschi (US20150202660A1) and Kenny (US20150328657A1).
As to claim 5, Hicks teaches the apparatus of claim 1, wherein the threaded portion of the platform reads on a bottom connector lip which, based on the disclosure, would appear to threadedly attach around an inside of the housing. Hicks does not explicitly disclose thread and its location with respect to the platform. However, a base with a threaded surface connecting to the outside of cylindrical member is known in the art, as evidenced by Ciaschi and Kenny.
Ciaschi discloses an art related tubular cleaning device (see Figs.10-11 & abstract), wherein a base is provided with a diameter greater than a housing in order to obviate the need for legs [0100], thereby providing a lip (see Fig.11 ref 126). Kenny discloses an art related tubular cleaning apparatus (see Figs.1-2 & abstract), wherein connection of a base (Fig.2 ref 112) to a housing (Fig.1 ref 102) is provided via a threading of one onto the other to provide a water-tight seal [0016]. The thread of the base is provided around a perimeter of the base (see Fig.2 ref 113 for better view).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the base of Hicks to provide it with a greater diameter than housing thereby providing a lip (see Fig.11 of Ciaschi) in order to obviate the needs for legs (Ciaschi [0100]). Further, a skilled artisan would have obvious to provide the threading on the outer perimeter of the lip portion in order to connect to a housing and provide a water-tight connection (Kenny [0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Questiaux (EP1842691A1) teaches a roller cleaning apparatus (abstract) having a housing, lid, and base (see Fig.2) with a rotary drum provided within the housing (Fig.2 ref 4) in which the paint roller is placed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spivey (US3428060A) discloses a paint roller cleaning device with similar construction to Hicks, i.e. housing, lid, and base (Fig.1) with the base being held in by threads of a screw. Spivey also has a valve connected to a lateral side of the housing (ref 60) and a platform (ref 26) with a holder (refs 30/22) having radial openings.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins (US20160332202A1) discloses a basket treatment system having a lid, base, and housing (Fig.2) inside the housing basket is disposed (see Fig.1). The operation of system provides fluid within the chamber and basket and then drains the chamber and basket (Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerrits (US20190209278A1) discloses a cleaning apparatus using a lid with both thread and other fitment for connection to a housing [0020].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nazlian (US20150102045A1) discloses a lid for a paint container having a lateral wall, inner rim, and connecting lip (see Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrie (US5932028A) teaches a paint roller cleaner (abstract) wherein a platform has a lip portion that is threaded onto a housing (see Fig.5 refs 104/108/110).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (FR2364702A1) discloses a paint roller cleaning apparatus wherein a lid is supplied with a lip, lateral wall and rim (see Figs.2-3 refs 8/16/24-26)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711